COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CARLOS GUERECA,                               §              No. 08-17-00122-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                41st District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                        State.                  §               (TC# 20140D00495)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 4, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco F. Macias, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 4, 2018.


              IT IS SO ORDERED this 6th day of August, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.